Defendant was convicted of carnal knowledge of a girl 14 years of age and appeals. The only point argued is that the evidence is not sufficient to support the verdict of the jury.
We have fully examined the record and nothing will be gained by here setting out the evidence. Suffice it to say, that from the evidence the jury could have reached their verdict. The story told by the prosecutrix was neither unreasonable nor incredible, and it was corroborated by other witnesses in all essentials but the occurrence of the act of sexual intercourse. Upon the occurrence of this act, the testimony of prosecutrix was not as clear as it might have been, but together with the corroborating testimony, it was sufficient to support the verdict of the jury.
Defendant relies much on the testimony of prosecutrix to the effect that she did not know whether the penetration was by defendant's finger or his private. She testified positively that there was some penetration, but admitted on cross examination that she could not tell whether it was by defendant's finger or by his private. However, when considered in connection with the age of complainant, together with the corroborating testimony as to the circumstances of the assault and the conduct of defendant, the jury would be justified in finding that there was a penetration by defendant's private.
Judgment affirmed.
Wolfe, C.J., Wade and McDonough, JJ., and Turner, District Judge, concur. *Page 384